DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 9, filed 12/08/2021, with respect to the rejection(s) of claim(s) 3, 4, 6, and 7 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 112(b) is made in view of the filed amendments. See rejection below.
Applicant's arguments regarding the rejections under 35 U.S.C. 102, see Remarks pg. 9-10, have been fully considered but they are not persuasive. Applicant argues, “nothing has been identified by the Examiner in Sheldon [US 9724518] that describes, among other things, a plurality of RRP profiles… Instead, the Examiner cited the single transfer function described in Sheldon et al. where SIR is plotted along the y-axis as a function of activity count plotted (Col. 9, lines 45-54, and Col. 10, lines 12-45).”  The Examiner respectfully disagrees.
Firstly, it is unclear why the transfer function in Sheldon could not result in a plurality of RRP profiles which are selected, as argued by Applicant. Applicant appears to be drawing equivalence between Sheldon’s transfer function and the claimed plurality of RRP profiles without explaining why these are equivalent limitations. The Examiner respectfully submits that the transfer function of Sheldon is what results in a selection between a plurality of RRP profiles, i.e., the transfer function determines which RRP profile to select. Multiple SIR pacing profiles (306, 310, 314, 320, 324), which are considered equivalent to the claimed plurality of RRP profiles (non-final rejection mailed 09/30/2021, para. 12), are evident in Fig. 4 and are chosen based on set activity count thresholds (308, 312, 318, 322) of the 
Furthermore, looking to Applicant’s disclosed embodiment of “a plurality of RRP profiles”, it is apparent that these profiles are simply multiple sloped lines which adjust pacing rate according to measured activity level (Fig. 5). Such limitations are clearly present in Sheldon’s Fig. 4, as evidenced above. The fact that a single transfer function is used in Sheldon to choose between these multiple profiles does not distinguish the claimed invention from Sheldon since there are no provisions in the claims which preclude the use of a single transfer function to choose which RRP profile to use. As a result, Applicant’s arguments are not persuasive and this rejection is maintained.
Applicant’s arguments regarding the rejections under 35 U.S.C. 103, see Remarks pg. 11-12, have been fully considered but are not persuasive because they rely on the arguments with respect to the rejections under 35 U.S.C. 102 addressed above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 13-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites, “a more aggressive RRP profile”. It is unclear with respect to what this RRP profile is “more aggressive” than, i.e., there is no frame of reference in the claim for how to determine what constitutes a “more aggressive RRP profile”. For examination purposes, this limitation has been interpreted as “a more aggressive RRP profile than the previously selected RRP profile,” as supported by the language of claim 8.
Regarding claim 4, the claim recites, “a less aggressive RRP profile”. It is unclear with respect to what this RRP profile is “less aggressive” than, i.e., there is no frame of reference in the claim for how to determine what constitutes a “less aggressive RRP profile”. For examination purposes, this limitation has been interpreted as “a less aggressive RRP profile than the previously selected RRP profile,” as supported by the language of claim 8.
Regarding claim 13, the claim recites “a more aggressive RRP profile”. It is unclear with respect to what this RRP profile is “more aggressive” than, i.e., there is no frame of reference in the claim for how to determine what constitutes a “more aggressive RRP profile”. For examination purposes, this limitation has been interpreted as “a more aggressive RRP profile than the previously selected RRP profile,” as supported by the language of claim 8.
As a result of dependence on claim 13, dependent claim 14 is rejected as indefinite as well.
Regarding claim 15, the claim recites “a more aggressive RRP profile”. It is unclear with respect to what this RRP profile is “more aggressive” than, i.e., there is no frame of reference in the claim for how to determine what constitutes a “more aggressive RRP profile”. For examination purposes, this limitation has been interpreted as “a more aggressive RRP profile than the previously selected RRP profile
Regarding claim 16, the claim recites “selecting an RRP profile”, see ll. 7. It is unclear whether or not this limitation is referring to the “selecting a rate responsive pacing (RRP) profile” of claim 11, line 4, or another, undisclosed selected RRP profile. For examination purposes, this limitation has been interpreted as “selecting the RRP profile”.
Regarding claim 20, the claim recites, “a less aggressive RRP profile”. It is unclear with respect to what this RRP profile is “less aggressive” than, i.e., there is no frame of reference in the claim for how to determine what constitutes a “less aggressive RRP profile”. For examination purposes, this limitation has been interpreted as “a less aggressive RRP profile than the previously selected RRP profile,” as supported by the language of claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11, 13-14, and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheldon et al. (US 9724518) (hereinafter Sheldon).
Regarding claim 1, Sheldon discloses an implantable medical device (Abstract) comprising; a sensing apparatus comprising a sensor to sense activity information of a patient (Fig. 3, sensing module 204 & activity sensor 212); a control apparatus comprising processing circuitry (Fig. 3, control 206) to 
Regarding claim 2, Sheldon discloses that the pacing electrodes deliver rate responsive pacing at the pacing rate corresponding to the selected RRP profile during activity events based on the sensed activity information (Fig. 4; Col. 10, ll. 23-42).
Regarding claim 3, Sheldon discloses that selecting the RRP profile from the plurality of RRP profiles comprises selecting a more aggressive RRP profile than the previously selected RRP profile based on the sensed activity information indicating an increase in the patient's activity and the most aggressive RRP profile of the plurality of profiles is not already selected (Fig. 4 depicts such corresponding RRP profiles as slope 310, ADL rate 314, second slope 320, which are all rates set based on increasing activity count and are less aggressive than the maximum aggressive RRP profile 324; see Col. 10, ll. 23-42).
Regarding claim 5, Sheldon discloses a therapy system (Abstract) comprising: a sensing apparatus comprising a sensor to sense activity information of a patient (Fig. 3, sensing module 204 & activity sensor 212); a control apparatus comprising processing circuitry, the control apparatus operably coupled to the sensing apparatus (Fig. 3, control 206 is coupled to sensing module 204), the control apparatus configured to: monitor sensed activity information of the patient, determine a first activity information of a patient related to a first activity level of the patient, determine a second activity information related to a second activity level of the patient, compare the first activity information to the second activity information, and determine a rate responsive pacing (RRP) profile from a plurality of RRP profiles ranging from a least aggressive RRP profile to a most aggressive RRP profile based on the compared activity information (Col. 1, ll. 57-67: “determining a first plurality of activity metrics from the activity signal, determining an activity metric value at a predetermined percentile of the first plurality of activity metrics, setting a lower rate set point based on the activity metric value at the predetermined percentile, determining a next activity metric from the activity signal and delivering cardiac pacing at a lower base pacing rate in response to at least the next activity metric being less than or equal to the lower rate set point”; see also rejection of claim 1 above); and an implantable medical device (Fig. 3, pacemaker 300) comprising pacing electrodes (Fig. 3, pacing electrodes 164, 162), the implantable medical device operably coupled to the control apparatus (Fig. 3, control 206 within pacemaker 100), the pacing electrodes to deliver rate responsive pacing (RRP) to the patient at a pacing rate corresponding to the determined RRP profile (Col. 1, ll. 57-67; see also rejection of claim 1).
Regarding claim 8, Sheldon discloses the control apparatus is further configured to determine a more aggressive RRP profile of the plurality of RRP profiles than the previously determined RRP profile in response to an increase in an activity level of the patient indicated by the sensed activity information from the sensor apparatus (Claim 1: “set a sensor indicated pacing rate to be greater than a lower base 
Regarding claim 9, Sheldon discloses the sensing apparatus senses one or more of patient movement information (Col. 8, ll. 35-37), intracardiac electrogram signals (Col. 4, ll. 5), blood pressure measurement, and heart sounds (Col. 9, ll. 50-53).
Regarding claim 10, Sheldon discloses the implantable medical device comprises at least one of the control apparatus and the sensing apparatus (Fig. 3, control 206 and sensing module 204 are within pacemaker 100).
Regarding claim 11, Sheldon discloses a method of delivering rate responsive pacing therapy comprising: monitoring activity information related to an activity level of a patient; selecting a rate responsive pacing (RRP) profile from a plurality of RRP profiles ranging from a least aggressive RRP profile to a most aggressive RRP profile based on the monitored activity information; delivering a rate responsive pacing (RRP) to the patient at a pacing rate corresponding to the selected RRP profile, wherein the selected RRP profile generates the pacing rate based on the activity information (see rejections of claims 1 and 5 above).
Regarding claim 13, Sheldon discloses selecting the RRP profile from the plurality of RRP profiles based on the monitored activity information comprises selecting a more aggressive RRP profile from the plurality of RRP profiles in response to the monitored activity information indicating an increase in the activity level of the patient and the most aggressive RRP profile of the plurality of RRP profiles is not already selected (Fig. 4, RRP profile aggressiveness increases as activity count increases; Col. 10, ll. 23-42: “An activity count above the upper ADL set point 318 will cause the pacemaker 100 to adjust the SIR according to a second slope 320 as a function of activity count up to a maximum upper rate set point 322”).
Regarding claim 14, Sheldon discloses selecting the RRP profile from the plurality of RRP profiles based on the monitored activity information comprises selecting the most aggressive RRP profile from the plurality of RRP profiles (Fig. 4, maximum upper pacing rate 324 when activity surpasses set point 322; Col. 10, ll. 23-43: “The SIR is set to the maximum upper pacing rate 324 for all activity counts greater than the maximum upper rate set point 322”).
Regarding claim 16, Sheldon discloses monitoring activity information comprises: determining a first monitored activity information prior to delivering the rate responsive pacing (Fig. 6, box 502, wherein LR setpoint is previously established by previously determining activity metrics, see col. 9, ll. 21-23, prior to rate responsive pacing of Fig. 6, box 504, see col. 13, ll. 8-11), and determining a second monitored activity information after delivering the rate responsive pacing (Fig. 6, box 506; col. 13, ll. 8-13: “At block 504, a monitoring interval is started...  The monitoring interval is a time period after the adjustment interval that is used to establish the LR set point upon enabling rate responsive pacing [i.e., the second activity information 506 is determined after enabling rate responsive pacing for monitoring interval of box 504].  At block 506, activity metrics are accumulated over the monitoring interval”), wherein selecting the RRP profile from the plurality of RRP profiles based on the monitored activity information comprises comparing the first monitored activity information to the second monitored activity information (Fig. 6, box 510, 514, 518; i.e., adjusting the LR set point is considered to be adjusting the RRP profile since the LR set point is used as a reference to compare to activity metrics and determine an RRP profile).
Regarding claim 17, Sheldon discloses delivering RRP to the patient at the pacing rate corresponding to the selected RRP profile occurs when the monitored activity information is indicative of the activity level of the patient is above a minimum (Fig. 4; Col. 10, ll. 23-42: “As the activity count increases above the LR set point 308, the SIR may be determined according to an established profile 
Regarding claim 18, Sheldon discloses selecting the RRP profile from the plurality of RRP profiles based on the monitored activity information comprises periodically selecting the RRP profile based on the monitored activity information after a time period, wherein the time period is greater than one day (Col. 15, ll. 36-42: “the adjustment interval may be… for example two to seven days”).
Regarding claim 19, Sheldon discloses the monitored activity information comprises at least one of patient movement information (Col. 8, ll. 35-37), intracardiac electrogram signals (Col. 4, ll. 5), blood pressure measurement, and heart sounds (Col. 9, ll. 50-53).
Regarding claim 21, Sheldon discloses that the plurality of RRP profiles are programmed into the control apparatus (Fig. 5-7 and 10 illustrate embodiments of dynamic RRP profile programming; Col. 10, ll. 10-39 discuss programming of operating parameters into device).
Regarding claim 22, Sheldon discloses the plurality of RRP profiles are developed by the control apparatus (Fig. 5-7 and 10 illustrate embodiments of dynamic RRP profile programming by the device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon in view of Zhang et al. (US 2007/0150015) (hereinafter Zhang).
Regarding claims 4, 7, and 20, Sheldon does not disclose the control apparatus is to determine/select a less aggressive RRP profile than the previously determined RRP profile if the sensed activity information indicates an undesired patient condition.
Zhang, however, teaches an implantable cardiac device with ischemia response capability (Abstract) wherein, upon detection of cardiac ischemia, modifying the behavior of the device in delivering pacing therapy in a rate-adaptive mode by taking one or more actions selected from a group that includes discontinuing rate-adaptive pacing, decreasing the specified maximum sensor-indicated rate, and adjusting a response factor of a rate-response curve so that a particular exertion level particular is mapped to a lower sensor-indicated rate if cardiac ischemia is detected (Para. 28, number 1)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Sheldon such that the control apparatus determine/select a less aggressive RRP profile than the previously determined RRP profile if the sensed activity information indicates an undesired patient condition (i.e., Zhang’s taught cardiac ischemia detection). Making this modification would be useful for providing an optimum type of therapy to the patient upon detection of cardiac ischemia (Para. 27, first two sentences).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sheldon in view of Wahlberg (US 2013/0138171).
Regarding claim 15, Sheldon does not disclose selecting the RRP profile from the plurality of RRP profiles based on the monitored activity information comprises selecting a more aggressive RRP profile from the plurality of RRP profiles in response to the monitored activity information indicating a lack of increase in the activity level of the patient.
Wahlberg, however, teaches activity-responsive pacing (Abstract) wherein the IMD provides an adaptive and dynamic determination of pacing rate. As the length of the time period of activity and exercise increases, the pacing rate is preferably updated by the pulse generator controller even though the activity level of the subject may remain substantially the same (i.e., a lack of an increase) during the period of activity and exercise. As time progresses and the subject still exercises and has an activity level exceeding a first threshold level, the pulse generator controller dynamically updates the pacing rate of the pulse generator, and more preferably increases the pacing rate (Para. 71-72). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Sheldon such that selecting the RRP profile from the plurality of RRP profiles based on the monitored activity information comprises selecting a more aggressive RRP profile from the plurality of RRP profiles in response to the monitored activity information indicating a lack of increase in the activity level of the patient. Making this modification would be useful for providing cardiac pacing which more closely mimics the natural heart rhythm during periods of exercise (Para. 45, last sentence).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olive et al. (US 5423870) discloses a rate-responsive pacemaker (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792